DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following it noted: claims 1, 5, and 7 are amended and the rejection of the claims traversed. Claims 1 – 20 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose alone or in combination all the feature of claim 1 further including “first and second inactive areas between the first and second group of pixels, wherein at least one of the first and second inactive areas includes an opaque masking material; and an output device located between the first and second group of pixels.
Regarding claim 11, the prior art does not disclose alone in combination all the features of claim 11 including: “a first inactive display region interposed between the first and second active display regions; a second inactive display region interposed between the second and third active display regions; and input-output components in at least one of the first and second inactive display regions.
Regarding claim 16, the prior art does not disclose alone or in combination all the features of claim 16 including: “ a first inactive display area separating the first group of pixels from the second group of pixels; a second inactive display area separating the second group of pixels from the third group of pixels; opaque masking material in at least one of the first and second inactive display areas; and input-output devices in at least one of the first and second inactive areas.
As an example of the prior art, Kim et al; (Publication number: US 2016/0111040 A1) discloses a panel array for display device with narrow bezel. More specifically, Kim discloses a first inactive display area (Kim Figure 6 BZ) which is between a first group of pixels at area AA1 and a second group of pixels at area AA2. However, Kim does disclose a second inactive area which is between a first and second group of pixels, as required in claim 1 (and similarly recited in claims 11 and 16). 
Claims 1 – 10, 12 – 15, and 17 – 20 depend on one of claims 1, 11, and 16, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al; (Publication number: US 2016/0111040 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623